Citation Nr: 1454672	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back condition as secondary to service-connected status post right total knee arthroplasty.
  
2. Entitlement to service connection for right leg sciatica or numbness as secondary to service-connected status post right total knee arthroplasty or a service-connected low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1954 to October 1957.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota in February 2013.


FINDINGS OF FACT

1. The Veteran has an antalgic gait of his right leg due to his service-connected total right knee arthroplasty. 

2. The Veteran's antalgic gait of his right leg caused his current low back condition. 

3. The Veteran's service-connected low back condition caused his right leg sciatica or numbness. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back condition, secondary to service-connected status post right total knee arthroplasty have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2. The criteria for service connection for right leg sciatica or numbness, secondary to service-connected low back condition have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement for service connection for a low back condition and right leg sciatica or numbness have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for a Low Back Condition, Secondary to a Knee Condition

The Veteran is service-connected for a right knee condition, which caused him to undergo a total right knee arthroplasty in 2004.  In 2012, the Veteran indicated that he had been having back pain and difficulty walking due to his service-connected total right knee arthroplasty.  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

During the appeal period, the Veteran provided testimony regarding how he developed his low back condition.  The Veteran stated that he previously participated in a number of activities that require walking on his surgically replaced right knee including hunting, golfing, and bowling.  He indicated that over time he developed pain in his back that would shoot into his right leg. "When I start walking... and if I don't have a cart I could walk I don't know how many steps [and] all of a sudden it starts paining and it goes right to my back and I have to bend over, put my hands on my knees and stretch my back out before I could move again."  He indicates that this pain causes him to walk with a limp on his right side. 

After an MRI was performed in May 2012, the Veteran was diagnosed with degenerative disc disease in his low back at L2-L3, L3-L4, L4-L5, and L5-S1.  The Veteran's private physician, R.R. M.D., provided a medical opinion stating that the Veteran had an arthritic condition of the lumbar spine and that it was likely "that the disease in his knee as well as the disease in his back are inter-related." The physician continued to say that "the Veteran's abnormal gait with his knee problems undoubtedly aggravated his sciatica symptoms on the right side."

The Veteran underwent a VA examination in September 2012 at the St. Cloud VAMC. The VA examiner reported that the Veteran's right knee caused side effects that included interference with sitting, standing, and weight-bearing on the right.  However, the examiner reported that the Veteran had a gait that was "symmetric with normal base of support." The examiner did note that the Veteran would occasionally walk with a cane.  

In November 2012, another VA examiner opined based upon review of the claims file that the Veteran's back condition was less likely than not due to the Veteran's service connected right knee because "no antalgic gait for any length of time noted in the records."  In January 2013, an addendum was provided that stated "[the Veteran was seen by orthopedics and the right leg was thought to be due to the back... Patient's low back condition was not aggravated beyond normal progression due to his total knee arthroplasty [because] does not walk with a limp."

In April 2012, the Veteran was seen for an orthopedic consult at the St. Cloud VAMC.  The Veteran reported that when he walks between a quarter mile and a half a mile he gets a dead leg feeling and it is hard for him to move his leg.  

In June 2012, the Veteran was seen by a private neurosurgery group regarding treatment for his low back and right leg pain.  The physician noted that the Veteran had a "wide based" gait.  

In July 2012, the Veteran was examined by a physician at a pain and procedural center upon referral from the neurosurgery group.  The physician reported that the Veteran ambulated with a "slight gait disturbance."

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that after resolving the benefit of the doubt in favor of the Veteran that the Veteran's service-connected total right knee arthroplasty has caused his current low back disorder.  The Board finds probative the opinion of R.R. M.D. that the Veteran's condition that the Veteran's knee condition and his back condition are likely "inter-related."  Further, the physician reports that the Veteran's abnormal gait with his knee problems "undoubtedly aggravated his sciatica symptoms on the right side.  The Veteran has also indicated that the physician has explained to him that his low back condition is related to his service-connected right knee.  The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The only negative opinion of record bases their opinion on the fact that "no antalgic gait for any length of time noted in the records."  This opinion was provided based upon a review of the record but did not address the fact that the previous examiner did state that the Veteran's right knee caused side effects that included interference with sitting, standing, and weight-bearing on the right.  The examiner also did not address the Veteran's own assertions that he walked with a limp or that July 2012 medical records reported that the Veteran ambulated with a "slight gait disturbance."  Therefore, the Board finds the opinion of the Veteran's private physician to be of greater probative value as it is based upon the facts of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back condition as secondary to service-connected status post right total knee arthroplasty is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

Service Connection for Right Leg Sciatica, Secondary a Knee Condition

The Veteran has also asserted that his sciatica of his right leg has been caused by or was aggravated by his right knee condition.  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, at 512 (1998); Reiber, at 516-17 (1995).

While the Veteran's physician indicates that the Veteran's knee problems "undoubtedly aggravated his sciatica symptoms on the right side," the Board notes that the January 2013 VA examiner cited an opinion from an orthopedic physician that the Veteran's low back condition at least as likely as not caused the Veteran's sciatica of his right leg and that the Veteran would not have pain in his leg if no nerve problems in his back.  As the Veteran's low back condition is service-connected, the Board finds that service connection for the Veteran's sciatica of his right leg is warranted secondary to his service-connected low back condition.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.


ORDER

Service connection for a low back condition, as secondary to service-connected status post right total knee arthroplasty is granted.

Service connection for sciatica of his right leg, as secondary to service-connected low back condition is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


